—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 9, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance bénefits because she was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed at the time she was receiving unemployment insurance benefits and that she made willful false statements to obtain benefits resulting in the assessment of a recoverable overpayment of $12,940. Claimant testified that during the time she purported to be unemployed, she was the president and chief executive officer of two corporations. The first, known as Barrett Camp 33, was engaged in the business of leasing retail space to vendors in a State park in Michigan. The company had corporate assets valued at over $1,250,000. Among other activities, claimant traveled and made telephone calls to further the company’s business. She deducted the company’s business expenses and the depreciation of its assets on her Federal tax return. The second corporation presided over by claimant was Barrett Service Company, a business which operated a Goodyear Tire franchise in Michigan.
Based upon this testimony, we conclude that th.e Board’s ruling that claimant was ineligible for benefits and that she made willful false statements in order to obtain them was supported by substantial evidence (see, Matter of Grimard [Sweeney], 228 AD2d 852, appeal dismissed 89 NY2d 861). That the businesses in which claimant was involved were ostensibly unprofitable does not preclude this finding (see, Matter of Egbuna [Hudacs], 198 AD2d 577, 578; Matter of Firsching [Hudacs], 192 AD2d 1011).
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.